Citation Nr: 0834810	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back disability.

2.  Entitlement to a rating in excess of 10 percent for 
neurological impairment of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to March 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003, January 2004 and January 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The April 
2003 decision denied service connection for gastroesophageal 
reflux disease (GERD).  In pertinent part, the January 2004 
decision denied service connection for right knee condition, 
onychomycosis of the toenails and an increased rating for low 
back disability.  The January 2005 decision found that the 
veteran's service- connected chronic lumbar strain was also 
characterized by degenerative disc disease and assigned a 
separate evaluation of 10 percent for the neurological 
manifestation of this, rated as incomplete paralysis of the 
left lower extremity.  

In August 2005, a Board hearing was held at the RO.  In a 
November 2007 decision and remand, the Board denied the 
veteran's claim of service connection for onychomycosis and 
remanded the claims of service connection for GERD and right 
knee disability and for increased ratings for service-
connected low back disability and left lower extremity 
neurological disability.  In a March 2008 rating decision the 
RO granted service connection for GERD (rated 10 percent) and 
for right knee disability (rated noncompensable).  In a 
subsequent May 2008 Notice of Disagreement (NOD) the veteran 
expressed disagreement with the ratings assigned for these 
service-connected disabilities.  It appears that the RO 
issues a Statement of the Case subsequent the Board's 
receiving the appeal.  The veteran also raised claims of 
service connection for kidney disease, right shoulder 
disability, foot disability, major depression, anxiety, high 
blood pressure and stress; and for an earlier effective date 
for the grant of service connection for enlarged eye cups and 
glaucoma.  As these matters are not before the Board, they 
are referred to the RO for appropriate action.  

The issue of entitlement to a rating in excess of 10 percent 
for neurological disability of the left lower extremity is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Prior to February 4, 2004, the veteran's service-
connected lumbar spine disability was manifested by moderate 
limitation of motion; severe limitation of motion, vertebral 
fracture, ankylosis and incapacitating episodes were not 
shown.

2.  From February 4, 2004, the veteran's service-connected 
lumbar spine disability has been manifested by severe 
limitation of motion; vertebral fracture, ankylosis and 
incapacitating episodes have not been shown.



CONCLUSIONS OF LAW

1.  Prior to February 4, 2004, the criteria for a rating in 
excess of 20 percent for lumbar spine disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Codes 5292, 5293, 5295 (effective prior to September 
26, 2003), Codes 5237, 5243 (2007).

2.  From February 4, 2004, the criteria for a rating of 40 
percent (but no higher) for lumbar spine disability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Codes 5292, 5293, 5295 (effective prior to September 
26, 2003), Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  A July 2003 letter, although it 
did incorrectly indicate that the veteran's claim for low 
back disability was a claim for service connection rather 
than a claim for increase, correctly indicated that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A December 2006 veteran provided 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)). 

The Board notes that although the VCAA notice provided did 
not meet all of the specific notice requirements pertaining 
to increased rating claims recently outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the veteran was not 
prejudiced by this lack of specificity.  He has been given an 
ample opportunity to submit or identify any evidence that 
might be pertinent to the ratings assigned for his claimed 
disabilities and he has not submitted or identified any 
additional, obtainable, outstanding evidence.  Also, he was 
specifically provided with VA examinations in December 2002, 
September 2003 and January 2007.   In addition to these 
examinations producing objective medical findings, they also 
gave the veteran an opportunity to report the specific 
symptoms he was experiencing.  Thus, although the veteran was 
not provided notice of the specific, applicable criteria for 
rating low back disability and left lower extremity 
neurological disability in a notice letter (see Vasquez, 22 
Vet. App. 37), even with this omission, a complete record was 
developed for purposes of assigning an appropriate rating for 
his disability.  The Board does not find that more specified 
notice to the veteran would have resulted in any additional 
pertinent evidence being produced.  Accordingly, the lack of 
specificity did not prejudice the veteran as it did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).   

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's available VA and private medical evidence.  
Additionally, the veteran was provided the aforementioned VA 
examinations.  The veteran has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.


II.  Factual Background

On December 2002 VA spine examination the diagnostic 
impression was chronic lumbar strain with small herniated 
disc on the left at L5-S1 with compression of the left S1 
nerve root.  The veteran noted that he had been followed by 
the VA pain clinic for the past three months and had been 
taking Celebrex and Flexaril.  He continued to have chronic 
low back pain, which varied in severity.  Repetitive 
activities such as bending, lifting and carrying would 
aggravate the back condition.  He could sit o.k. but he had 
stiffness upon arising after sitting.  He could not sleep on 
his stomach.  He could generally walk o.k. but was bothered 
by walking more than about 30 minutes or so.  He described 
pain out of the back into the left posterior thigh region 
with standing.  The veteran was employed by the Post Office 
and was supposed to be on light duty but still had to do a 
lot of repetitive bending and lifting, which aggravated his 
back.  

Physical examination showed that the veteran was moving with 
a satisfactory gait pattern.  He was able to stand erect and 
there was no visible or palpable muscle spasm noted.  He had 
tenderness to palpation across the lower back.  Range of 
motion was 55 degrees flexion, 20 degrees extension, 20 
degrees left and right lateral bending with pain on motion, 
greater to the left than to the right.  Elevation of the 
right leg was negative for pain.  The examiner was provided 
with a copy of an MRI of the lumbar spine report from January 
2002, which showed a small herniated disc on the left at L5-
S1, which was compressing the left S1 nerve root.  The 
examiner found that the veteran's pain on range of motion 
testing could further limit function during flare-ups of with 
increased use.  It was not feasible, however, to attempt to 
express any of these in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of medical certainty.  The veteran had not had any 
prescribed bedrest by a physician over the past year.  

In July 2003 the veteran filed a claim for increase for low 
back disability.  

On September 2003 VA spine examination the diagnostic 
assessments were status post herniated nucleus pulposus, 
right L5-S1 and lumbar degenerative changes.   It was noted 
that the veteran had been found to have a left herniated 
nucleus pulposus of the L5-S1 region.  He had been treated 
conservatively with Flexeril and Ibuprofen and had also taken 
Naprosyn.  He was also using a TENS unit to help control his 
pain and he sometimes wore a back brace.  He had never had an 
operation on his lumbar spine.  He did receive a caudal block 
in 1997, which seemed to alleviate much of his symptoms.  
Overall, he was responding quite well to conservative 
treatment although he was complaining of severe pain.  He 
stated that most of his leg pain had improved but he did 
still occasionally experience it, usually when he was either 
lying on his stomach or going to the bathroom.  When he got 
these severe episodes he would also experience some numbing 
or tingling in his left foot.  He would get pain constantly 
but would also have flare-ups.  He was continuing to work for 
the Post Office as a letter carrier but because he was in the 
midst of a flare-up he had been taken off the route and was 
working on an inside job, which required him to stand up and 
transfer packages.  Some of the packages were heavy and his 
back pain was exacerbated by the standing and the package 
transfers.  He could walk about 100 yards before he got back 
pain.  He had occasional leg pain with ambulation but this 
was a more minor complaint.  He could do some activities of 
daily living but needed help from his wife with dressing and 
grooming.  He really did not participate in any recreational 
activities secondary to his pain.  

Physical examination showed that he could ambulate with a 
slow gait with no loss of balance.  The spine had good 
symmetry.  Range of motion was 50 degrees flexion, 10 degrees 
extension, 15 degrees right lateral flexion and 19 degrees 
left lateral flexion.  The veteran did have pain with range 
of motion but was not limited by any other factors that the 
examiner could discern.  He had no spasm or weakness of his 
musculatures and no fixed deformities or muscular 
abnormalities.  His hips had good range of motion and they 
were nonirritable.  The examiner commented that the veteran 
had done reasonably well with conservative treatment of his 
herniated disc.  There was some mild pain on range of motion 
testing and it was conceivable that during flare-ups further 
limitation of motion would occur.  

A January 2004 VA progress note showed that the veteran went 
to the Emergency Room with a 5 day history of insidious onset 
of right sided low back pain with stiffness with extension 
into his right gluteus and around to his thigh, which was 
worse with activity.  Range of motion was 30 degrees flexion 
with pain, 15 degrees extension with pain and 10 degrees 
right lateral flexion with pain, with the rest of the 
veteran's range of motion normal.  The diagnostic impression 
was exacerbation of chronic low back pain.  

At his August 2005 Board hearing the veteran noted that as 
his back problem developed he began having a lot of problems 
with sciatic nerve pain that would shoot down into the 
buttock and then all the way down to his feet to the point 
where he was not able to walk.  The veteran reported that he 
could not do much in the way of daily activity because of his 
back problem.  He could not play any kind of physical sport 
and could not play with his kids.  He also indicated that he 
was not able to do anything repetitively.  If he was sitting 
in a chair, he could get pain by simply picking up a piece of 
paper repetitively.  He had a difficult time keeping a job as 
well and had to miss a lot of work.  He also had to take 
Flexeril and other pain medicine.     

A January 2007 VA progress note shows that the veteran came 
to the emergency room with severe low back pain.  He reported 
that he thought that he may have lifted too much at work two 
days prior.  The pain extended into his left hip and there 
was no loss in bowel or bladder control.  Physical 
examination showed that the veteran was in obvious pain from 
his back.  The diagnostic impression was lumbar sprain and 
the veteran was given an intramuscular injection of Toradol.  

On January 2007 VA low back examination the diagnostic 
impression was degenerative disc disease of L5-S1, moderate.  
The veteran reported that he had to do sedentary work at the 
Post Office as he could not lift more than 10 pounds.  He 
could perform his activities of daily living including 
dressing, grooming and driving.  Bending, stooping and 
getting up and down out of a chair made his back worse.  He 
had moderate to severe nagging spasm type pain most days and 
also had night pain.  His pain would flare up to a severe 
pain almost daily.  There was no radiation of the pain to 
either leg and the veteran was limited to walking 100 yards.  
He could stand and sit for no longer than 5 minutes and used 
a cane almost exclusively.  

Physical examination showed that the veteran had a slow 
antalgic gait and used a cane.  Passive range of motion was 
45 degrees forward flexion, 10 degrees extension, 20 degrees 
left and right lateral flexion and 20 degrees right and left 
rotation.  Active range of motion was 45 degrees flexion, 0 
degrees extension, 10 degrees of left and right lateral 
flexion and 10 degrees of left and right rotation,  
Repetitive range of motion did increase pain but did not 
increase the already limited arc of motion.  The veteran did 
have some fatigability noted with repetitive use.  He had 4/5 
muscle strength in the tibialis anterior, gastroc soleus, and 
EHL bilaterally, which seemed to be secondary to pain.  He 
was sensate to light touch throughout the L2-S1 dermatomal 
patterns.  He could heel toe walk without difficulty.  
Physical findings were not consistent with sciatic nerve 
damage.  The examiner noted that it was conceivable that the 
veteran's pain could additionally limit function, 
particularly after he was on his feet all day. 

On February 2007 VA neurological examination the veteran 
complained of pain and discomfort in the lower back with 
occasional shooting pain down the legs, especially on the 
left side.  Physical examination showed a slow, slightly 
unsteady gait and that the veteran was unable to bend forward 
to 90 degrees.  He was able to come up on his toes and rock 
back on his heels.  While attempting to do straight leg 
raises he complained of excessive pain in the low back when 
each leg was lifted.  Sensation was intact to pinprick from 
the toes all the way up the legs bilaterally.  Vibratory 
senses were noted to be within normal limits in the upper and 
lower extremities and the veteran had no Babinski or Hoffman 
reflexes.  The examiner commented that the veteran had 
significant pain on forward flexion of his low back.  The 
paravertebral muscles were very tight to firm palpation in 
the lower part of the back.  The examiner did not find a 
specific sign of radiculopathy.  The veteran, however, did 
have some slight decrease in the left achilles tendon reflex.  
Because of the history of a left S1 nerve root compression 
seen on MRI in 2002, it was suggested that a current lumbar 
MRI be performed.  Thus, the examiner submitted a request 
that the MRI be performed.  



III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

The veteran's service-connected low back disability has been 
diagnosed as degenerative disc disease.  This disability can 
be evaluated either under the general criteria/formula for 
rating disabilities of the spine or specific criteria 
pertaining to disc disease (i.e. the intervertebral disc 
syndrome rating criteria).  The criteria for rating 
intervertebral disc syndrome were revised effective September 
23, 2002.  Also, the general criteria for rating disabilities 
of the spine, along with specific criteria for rating 
intervertebral disc syndrome were revised effective September 
26, 2003.  When the regulations concerning entitlement to a 
higher rating change during the course of an appeal, the 
veteran is entitled to resolution of the claim under the 
criteria that are more advantageous.  VAOPGCPREC 3-00.  The 
old criteria may be applied for the full period of the 
appeal.  Id.  The new rating criteria, however, may only be 
applied to the period of time after their effective date.  
Id.  As the veteran's initial claim for increase for his 
lumbar spine disability was received in  June 2003,  the 
Board will  evaluate the veteran's disability under the 
criteria in effect as of September 23, 2002 and the revised 
criteria that became effective as of September 26, 2003.

Given that the veteran has already been assigned a 20 percent 
rating for his lumbar spine disability, the focus is on 
criteria that would allow for a rating in excess of 20 
percent.  Code 5293 for rating intervertebral disc syndrome 
was revised effective September 23, 2002 to provide that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Code 5293.  In the instant case, 
there is no evidence of record to show that the veteran has 
had any incapacitating episodes from his lumbar spine 
disability requiring bed rest that was prescribed by a 
physician.  Consequently, a rating in excess of 20 percent 
under Code 5293, on the basis of incapacitating episodes is 
not warranted.

Prior to September 26, 2003, the veteran's orthopedic 
manifestations of his lumbar spine degenerative disc disease 
and degenerative arthritis might potentially be rated under 
Code 5285 for vertebral fracture; Codes 5286 and 5289 for 
ankylosis; Code 5292 for limitation of the lumbar spine; or 
Code 5295 for lumbosacral sprain.  As neither vertebral 
fracture nor ankylosis has been shown a rating under Codes 
5285, 5286 and 5289 is not appropriate.  Under Code 5292, a 
20 percent rating was available for  moderate limitation of 
lumbar motion and a 40 percent rating was warranted for 
severe limitation of lumbar motion.  A Note to the current 
General Rating Formula for Diseases and Injuries of the Spine 
provides that, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
is 0 to 30 degrees and left and right lateral rotation is 0 
to 30 degrees.  

Prior to February 4, 2004, the evidence of record does not 
show that the veteran's lumbar spine limitation of motion has 
been more than moderate.  The December 2002 VA examination 
showed range of motion of 55 degrees flexion, 20 degrees 
extension, and 20 degrees left and right lateral bending.  
Similarly, on September 2003 VA examination, range of motion 
was 50 degrees flexion, 10 degrees extension, 15 degrees 
right lateral flexion and 19 degrees lateral flexion.  With 
the exception of the September 2003 finding of 10 degrees 
extension, all of the above findings show range of motion 
that was 1/2 of normal or better.  Consequently, the Board 
finds that the veteran's limitation of motion cannot be 
considered more than moderate during this time frame.  By 
contrast, the February 4, 2004, VA emergency room note shows 
range of motion of 30 degrees flexion, 15 degrees extension 
and 10 degrees of right lateral flexion.  Given that these 
findings show both flexion and right lateral flexion that is 
only 1/3 of normal and extension, which is half of normal, 
the Board finds that the overall limitation of motion on 
February 4, 2004 was severe.  Similarly, the January 2007 VA 
examination showed range of motion of 45 degrees flexion, 10 
degrees extension and 20 degrees left and right lateral 
flexion and left and right lateral extension.  Given that 
these findings show only 1/3 the normal extension and only 
half  the normal flexion, the Board also finds that this 
limitation of motion is severe.  Accordingly, the Board finds 
that a 40 percent rating for severe limitation of lumbar 
spine motion is warranted as of February 4, 2004. 

Under Code 5295, a 20 percent rating is assigned for 
lumbosacral strain when there is muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position.  A 40 percent rating is available for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Prior to February 4, 
2004, as the veteran was not shown to have all of these 
manifestations, or some of them, with abnormal mobility on 
forced motion, a higher (40 percent) rating is not warranted 
for severe lumbosacral strain.  From February 4, 2004, the 
veteran cannot receive a higher rating under Code 5295 as he 
has already been awarded a 40 percent rating under Code 5292.    

Regarding a separate rating for neurological impairment, the 
Board notes that such rating was already assigned by the 
January 2005 rating decision.  This rating is discussed in 
more detail in the Remand below.  In summary, under the 
criteria in effect from September 23, 2002 to September 26, 
2003, a rating in excess of 20 percent is not warranted under 
Code 5293 prior to February 4, 2004, and a 40 percent (but no 
higher) rating is warranted from February 4, 2004. 

As noted above, the criteria for rating intervertebral disc 
syndrome were again revised effective September 26, 2003.  
The new criteria allow for a rating under Code 5243 either 
based on incapacitating episodes or under the General Formula 
for rating the disabilities of the spine.  Notably, the 
criteria for rating intervertebral disc syndrome on the basis 
of incapacitating episodes did not change from September 26, 
2003.  Consequently, as incapacitating episodes (requiring 
bedrest prescribed by a physician) have not been shown, a 
rating increase on this basis is not warranted.  Under the 
General Formula a 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, when the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
Higher ratings are available for more severe manifestations  
and require a finding of ankylosis.  38 C.F.R. § 4.71a, Codes 
5235-5243.  

Prior to February 4, 2004, as the veteran's forward flexion 
of the lumbar spine was not shown to be 30 degrees or less 
and ankylosis was not shown, there is no basis for a rating 
in excess of 20 percent under the General Formula.  From 
February 4, 2004, as ankylosis was not shown, there is no 
basis for assigning a rating in excess of the already 
assigned 40 percent rating.  Accordingly, there is no basis 
for assigning higher ratings under the General Rating Formula 
than those assigned under Code 5292.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Although the December 2002 and September 
2003 VA examiners did note that the veteran could experience 
some increased limitation of function during flare-ups, given 
that the basic range of motion findings from these 
examinations were greater than 1/2 of normal and given that the 
examiners did not affirmatively find significant increased 
functional loss due to flare ups or repetitive motion, prior 
to February 4, 2004, the Board does not find a basis for 
awarding an increased rating on the basis of such loss.  
Also, from February 4, 2004 the Board finds that it is 
apparent that the veteran is already adequately compensated 
for the conceivable additional functional loss noted by the 
January 2007 examiner as he has already been assigned a 40 
percent rating for severe lumbar spine disability.  This 
rating takes into account a severe degree of functional loss.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record reflects or suggests factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to the low back disability.  
38 C.F.R.  § 3.321.  Notably, the record shows that the 
veteran has still been able to work full time despite his low 
back disability.  Consequently, referral for extraschedular 
consideration is not suggested by the record.

In summary, considering all applicable criteria, a rating in 
excess of 20 percent for low back disability is not warranted 
prior to February 4, 2004.  From February 4, 2004, a 40 
percent (but no higher rating) is warranted for severe 
limitation of motion under Code 5292.  
 

ORDER

Prior to February 4, 2004, entitlement to a rating in excess 
of 20 percent for low back disability is denied.

From February 4, 2004, entitlement to a rating of 40 percent 
(but no higher) for low back disability is granted.


REMAND

As noted above, the February 2007 neurological examiner found 
that given the S1 nerve root compression seen on MRI in 2002, 
a more current MRI should be performed prior to fully 
assessing the level of any associated neurological impairment 
experienced by the veteran.  He also indicated that the MRI 
report should be added to the summary of his findings.  There 
is no subsequent MRI report associated with the record, 
however.  Instead, the record simply contains a February 2007 
notation that "MRI exam performed at outside facility.  
Images are available in the Radiology PACS system.  Reports 
available in VISTA Imaging."  Also, in the March 2008 
supplemental statement of the case (SSOC) a current MRI 
report was not listed in the evidence and no reference to 
such a report was made in the body of the SSOC.  Given that 
the February 2007 examiner essentially found that a current 
MRI was necessary to adequately assess the level of the 
veteran's neurological disability, a Remand is necessary to 
either associate any existing report with the record, or if 
no report is available, to obtain a new MRI.  Additionally, 
as more than a year and a half as passed, the veteran should 
be scheduled for  a VA neurological examination to assess the 
current severity of his neurological disability, including 
reference to more current MRI findings.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his 
service-connected neurological disability 
since January 2007 and should secure 
copies of complete records of the 
treatment or evaluation from all sources 
identified.  The RO should also ensure 
that a copy of a report of the MRI 
requested by the February 2007 VA 
examiner is associated with the record.  
If no report is available, the RO should 
arrange for a new MRI to be performed.

2.  The RO should arrange for a VA 
examination to determine the current 
severity of any current  neurological 
impairment of the left lower extremity.    
The veteran's claims folder should be 
available for review by the examiner in 
conjunction with the examination, as 
should the criteria for rating lower 
extremity nerve impairment.  Any 
indicated tests including MRI and/or EMG 
testing should be performed.  The 
examiner should comment on whether the 
veteran has any left lower extremity 
sensory and/or motor impairment and if 
so, the degree of such impairment.   

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


